Citation Nr: 0120060	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  93-22 909	)	DATE
	)
	)
                                
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1. Entitlement to an effective date earlier than May 23, 
1991, for the award of service connection for residuals of 
frostbite with axonal polyneuropathy.

2. Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
residuals of frostbite with axonal polyneuropathy.

(An issue of clear and unmistakable error (CUE) in a February 
1991 Board decision, which denied service connection for 
residuals of frostbite, is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal partly from a February 1993 RO rating 
decision which granted service connection for residuals of 
frostbite with axonal polyneuropathy, effective May 23, 1991; 
the veteran appeals for an earlier effective date.  The 
veteran also appeals an August 1996 RO decision which denied 
service connection for impotence (erectile dysfunction).  

In November 1995, the Board denied the veteran's claim for an 
earlier effective date for the award of service connection 
for residuals of frostbite with axonal polyneuropathy.  The 
veteran appealed to the U.S. Court of Veterans Appeals (now 
named the U.S. Court of Appeals for Veterans Claims) (Court).  
A joint motion for remand was filed with the Court by the 
parties to the appeal in September 1996.  By an order dated 
in September 1996, the Court granted the joint motion, 
vacated the Board's November 1995 decision, and remanded the 
case to the Board.  

After undertaking additional development of the case, the 
Board, in May 1998, remanded the matter to the RO for further 
development.  In August 1999, the case was again remanded to 
the RO, to afford the veteran a Board hearing at the RO 
(i.e., Travel Board hearing).  Such hearing was held in March 
2001.  

In the joint motion to the Court, the parties also asserted 
that the Board had failed to address the veteran's claims for 
increased ratings for his service-connected conditions.  As 
noted in the August 1999 remand, in July 1997, the veteran 
withdrew an appeal for an increased rating for residuals of 
frostbite with axonal polyneuropathy.  As to the claims for 
increased ratings for tinnitus and otitis externa with 
defective hearing, the record shows that the RO denied those 
claims by a decision entered in December 1998.  The RO denied 
increased ratings for dysthymic disorder and bilateral 
inguinal herniorrhaphy scarring in October 2000.  Increased 
rating claims are not currently on appeal.


FINDINGS OF FACT

1.  RO denials of service connection for trench foot in March 
1946 and March 1947 were subsumed by a Board decision dated 
in February 1991 which denied service connection for 
residuals of frostbite.  (By a Board decision being issued at 
the same time as the present one, it was found that the 
February 1991 Board decision was not based on CUE.)

3.  An application to reopen the claim for service connection 
for frostbite residuals was received by the RO on May 23, 
1991; this application eventually resulted in a February 1993 
RO decision which granted service connection for residuals of 
frostbite with axonal polyneuropathy, effective from May 23, 
1991.  

4.  Erectile dysfunction is at least partially due to 
service-connected axonal polyneuropathy.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 23, 
1992, for service connection for residuals of frostbite with 
axonal polyneuropathy, have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).

2.  Erectile dysfunction is proximately due to or the result 
of service-connected residuals of frostbite with axonal 
polyneuropathy.  38 C.F.R. § 3.310 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTY TO ASSIST

As to both the earlier effective date and service connection 
claims, the appellant has not identified additional relevant 
evidence that has not already been sought and/or associated 
with the claims file; he has been given a VA examination on 
the service connection claim; he has been afforded a personal 
hearing on both issues; and he has been repeatedly apprised 
of the requirements to substantiate the claims.  The notice 
and duty to assist provisions of the law have been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


II.  EARLIER EFFECTIVE DATE

A. Background

The veteran had active service in the Army from November 1942 
to March 1946.  He had service in Europe and was awarded the 
combat infantry badge.

Service medical records do not show any complaints or 
findings of a cold injury or residuals.  The separation 
examination, dated in March 1946, showed no complaints or 
findings of frostbite or other cold injury of any area of the 
body, and the feet and pertinent systems were normal on 
examination.  

The file contains a copy of a claim for compensation received 
in March 1946, which included trench foot.  The veteran 
stated he had had trench foot in January 1945, and claimed 
that all of his toes were still red at all times, and that he 
had a stinging sensation in damp weather, and redness on the 
sides of the feet.  He said that over the heel of right foot 
he had a constant itch.  No treatment was identified.  

An RO rating decision dated in March 1946 denied service 
connection for trench feet, as not found on last examination; 
the last examination was noted to be service records.  In 
April 1946, he was notified that his claim was denied as a 
"foot condition" had not been found on the last 
examination.  He did not appeal.

In April 1946, he filed another compensation claim, for 
different disabilities, indicating that he had previously 
filed a claim in March 1946 at a different RO.  In August 
1946, it was discovered that two claims files had been 
created with two separate numbers based on the two claims.  
At that time, the files were merged, and a single claim 
number assigned.  

In October 1946, a VA examination was conducted concerning 
several claimed disabilities.  The veteran's statement of 
post-service medical treatment noted that he had been treated 
in two separate places in 1946 for nerves and for an ear 
condition; no reference to any post-service treatment for 
trench foot or frostbite was reported.  Neurological 
examination was entirely negative but for a hyperactivity in 
the deep and superficial reflexes, which were, however, 
equal.  As specific to the feet, he reported that he had been 
treated in France, at Camp Lucky Strike, in 1945, for trench 
foot.  Examination disclosed no objective residuals, and 
color and pulsation were noted to be good.  The pertinent 
diagnosis was history of trench foot, no objective residuals.  

Service connection for residuals of trench feet was again 
denied by RO rating decision dated in March 1947, as not 
found on last examination.  In March 1947 he was informed of 
that determination.  He did not appeal.

The report of a VA examination in October 1948 did not 
contain any complaints or findings pertaining to the feet.  
Likewise, although the veteran complained that his general 
condition was terrible on a VA examination in May 1949, no 
complaints or findings specific to the feet were reported.  
Subsequent examinations and VA treatment records did not show 
any complaints pertaining to the feet, until a 1979 record of 
treatment for probable gout of the left great toe.  An 
orthopedic consult, dated in April 1986, noted pain and 
cramping of the peroneal muscles, characteristic of a 
peroneal spastic flat foot, and special inserts were 
prescribed.  

In March 1987, the veteran reported a six month history of 
bilateral cold feet.  He did not have any pain, numbness, 
tingling, or claudication.  He gave a history of frostbite 
and trench foot in both feet.  On examination, the feet were 
warm, without ulcers, with normal capillary refill, and good 
pulses (right greater than left).  A consult request to the 
vascular clinic, to evaluate for possible arterial 
insufficiency, noted that the veteran complained of severe 
cold feet, and that although his pulses were good, he had no 
hair growth on the toes.

According to a letter dated in October 1987 from T. Riley, 
M.D., the veteran had burning and coldness in his feet which 
he related to a pain that began behind his right leg a few 
months earlier.  He had seen several doctors about it.  He 
took several medications, including allopurinol which he took 
for gout.  He had slight atrophy of the skin from the knee 
downward, diminished sensibility to pin, temperature, and 
light touch distally in all four extremities, but most 
especially vibration.   His reflexes were quite brisk.  Dr. 
Riley believed that the veteran had a polyneuropathy, 
probably an axonal-type process.  He explained that axonal 
neuropathies tended to be sensory predominantly, and to cause 
nighttime burning and pain, and often spared the reflexes 
until fairly advanced.  The commonest causes for axonal 
neuropathies tended to be chemicals or drugs, including 
allopurinol.  Renal disease and gammopathies were also 
possible causes.  He recommended withholding the allopurinol 
if possible, and doing renal functional studies and possibly 
protein electrophoresis.    

VA records show that in September 1987 the veteran complained 
of cold feet, although the feet were warm to the touch, and 
all pulses were present.  He gave a history of frostbite and 
trench foot.  In October 1987, he complained of coldness and 
pain to the knee in the right foot.  He had reportedly seen a 
private neurologist, who suggested a diagnosis of peripheral 
neuropathy, possibly secondary to allopurinol.  Examination 
was normal, and differential diagnoses were noted to include 
peripheral neuropathy, and decreased circulation.  It was 
planned to try omitting the allopurinol and if the symptoms 
persisted, to recheck circulation using Doppler.  In November 
1987, he still complained of cold feet.  

In May 1988, he reported that his feet were still cold.  
Examination was normal, and it was noted that laboratory 
studies and electromyogram had been normal.  His symptoms had 
improved since discontinuing the allopurinol.  The assessment 
was question of peripheral neuropathy.  In August 1988, 
concerning cold feet, it was noted that there was a possible 
subtle defect in circulation, and a trial with medication was 
planned.  

In January 1989, the veteran's then representative filed a 
claim for service connection on his behalf, noting that he 
contended that he suffered severe frostbite and trench foot 
during service.  It was requested that treatment records 
dated in January 1989 be obtained. 

VA treatment records dated in December 1988 show that the 
veteran complained of continued numbness in the feet.  It was 
noted that work-up had been negative.  The symptoms were 
questionably related to frostbite.  In January 1989, he still 
complained of cold feet.  He was seen in the vascular clinic, 
where a history of frostbite during World War II was noted.  
Lower extremity arterial Doppler's were reported, and the 
assessment was questionable sympathetic dystrophy.  Later 
that month, it was noted that he wanted a vascular follow-up 
for his cold feet, which had been present for 11/2 years.  He 
gave a history of frostbite in service.  On examination, 
there were no vascular deficiencies, and he was to be 
referred for a neurology consult.  

S. Shuman, M.D., wrote, in a letter dated in February 1989, 
that the veteran was being treated for a condition where he 
constantly suffers from cold lower extremities from the knees 
down.  He was being evaluated for possible neuropathy.  Dr. 
Shuman noted that, "These symptoms appear to be related to 
the time he had frostbite in his legs during World War II."  
He stated that he had treated the veteran for a similar 
condition in about 1986.  

In March 1989, the RO denied the veteran's claim for service 
connection for residuals of frostbite of the face, hand, and 
feet, previously considered as trench foot.  

The veteran submitted a statement from a fellow serviceman, 
[redacted], dated in June 1989, who reported that the veteran 
had gone on sick call for severe frostbite, and that when he 
returned several days later, he remembered that his face was 
swollen or puffed up.  

In July 1989, the veteran submitted a copy of the February 
1989 letter from Dr. Shuman, which included a typed addendum, 
dated in July 1989, relating that it had been brought to his 
attention that the date 1986 should be 1946.  The veteran 
also submitted a letter explaining that "1986" had been a 
typographical error.  

VA treatment records dated in August 1989 show treatment in 
the podiatry clinic for flat feet, and in the neurology 
clinic for polyneuropathy, with a history of trench foot and 
frostbite in 1945.  The last electromyogram conducted 18-24 
months ago did not show any evidence of neuropathy.  In 
September 1989, the veteran continued to complain of 
bilateral "coldness" with near constant pain in the feet.  
The assessment was polyneuropathy.  

At a hearing before an RO hearing officer in November 1989, 
the veteran described the symptoms of frostbite he had 
experienced in service, including being covered with white 
blotches from the top of his head to the soles of his feet.  
He stated that he had been hospitalized in a field hospital 
for 5 days due to frostbite and trench foot, and that he had 
been exposed to extreme temperatures involving rain and 
coldness.  He had been told to rub the areas with snow.  He 
also stated that he had filed a claim shortly after 
discharge.  With respect to Dr. Shuman's letter, he stated 
that Dr. Shuman did not have records going back to 1946, but 
that he had recalled treating the veteran for frostbite in 
1946.  He also testified that he had been essentially 
symptom-free from about 1947 until his feet had started to 
hurt in 1987.   

The above-summarized evidence was on file at the time of the 
February 1991 Board decision which denied service connection 
for residuals of frostbite.  In that decision, the Board 
noted that neither the previously considered evidence nor the 
additional evidence submitted by the veteran showed the 
presence of frostbite during the veteran's active miliary 
service or at any time thereafter.  The Board noted that the 
veteran was currently shown to have problems with his feet 
but these problems were not shown to be attributable to 
frostbite and, even if they were, the evidence did not show 
that the veteran sustained frostbite during his active 
military service nor were residuals of frostbite shown at any 
time in close proximity to service.  [In a Board decision 
being issued at the same time as the present one, it was held 
that the February 1991 Board decision was not based on CUE.]

On May 23, 1991, the RO received the veteran's application to 
reopen a claim for service connection for residuals of 
frostbite, to include chronic axonal polyneuropathy.  This 
was initially denied by the RO, and in the course of 
appellate development, the veteran submitted documents 
purporting to be service department records, showing 
treatment for trench foot and frostbite during service.  

In June 1991, the veteran was evaluated by E. H. Picard, M.D.  
Dr. Picard noted a history of frostbite and trench foot while 
the veteran was in service.  He also examined the veteran, 
and in conclusion noted that the veteran had a number of 
symptoms which came on many years after his reported 
frostbite, which wold make a connection hard to prove, 
although it was "certainly entirely within the realm of 
possibility."  Further testing was recommended.  According 
to a July 1991 letter, evoked response studies had shown mild 
abnormalities most consistent with a peripheral nerve 
disorder, but did not provide  cause for such a nerve 
abnormality.  

A letter dated in July 1991 from L. Jimenez, M.D., 
summarizing an evaluation of the veteran's complaints of 
burning paresthesias in the feet since 1987, noted a 
noncontributory medical history except for frostbite injury 
in 1945.  The symptoms were felt to be most likely due to an 
axonal sensory polyneuropathy which had been long-standing.  

In August 1991, the veteran was evaluated at a VA facility.  
He complained of a four-year history of lower extremity 
burning pain secondary to frostbite in 1945.  Neurological 
findings were consistent with peripheral neuropathy.  The 
impression was of chronic lower extremity burning pain 
secondary to frostbite during World War II.  

In January 1993, the veteran presented testimony at a hearing 
before an RO hearing officer.  In addition, he presented 
additional evidence, in the form of original, handwritten 
documents, the originals of which he showed to the hearing 
officer, and copies of which have been incorporated into the 
claims file.  According to his testimony, these consisted of 
letters he sent while in service, as well as notes that he 
took following examinations at a VA facility and a Soldier's 
Home in 1946 and 1947.  He testified that he had only 
recently found these documents.  He testified that he did not 
receive any treatment after that for frostbite or trench foot 
residuals until the 1980s.  

Copies of the documents mentioned were presented into 
evidence, and the veteran also provided typed copies of the 
content of these letters.  The documents included letters 
dated in January 1945, March 1945, and December 1945, 
addressed to "[redacted]," in which he told her of his 
hospitalizations for frostbite and trench foot, and 
continuing problems with exposure to cold.  

In addition, there were copies of notes, apparently to 
himself, that the veteran purportedly had written following 
VA treatment following service in 1946 and 1947.  These 
include a note dated in March 1946, in which the veteran 
stated that he had seen Dr. Goodman at 17 Court St., about 
frostbite and trench foot, and had had his legs X-rayed.  
Results showed seven white spots on his right leg, and 
several around his left foot.  His legs were cold and white, 
which Dr. Goodman said was probably due to trench foot.  The 
doctor thought he had residuals and possible nerve damage.  
Purportedly in April 1946, he wrote than he had seen Dr. 
Goodman again, and it was his opinion that the nerves in his 
feet must be damaged.  He said the doctor spent two hours 
with him.  On this note, he also stated that he went to 17 
Court Street again in December 1946 to have his feet X-rayed 
because of the pain, and Dr. Ramsey said that there were 
spots still three and that the X-rays showed a lack of hair 
on his toes and ankles indicating damage.  A December 29, 
1946, note indicated that a Dr. Richardson from the Soldier's 
Home said the nerves in both upper legs were rather tight, 
and he agreed with Dr. Goodman's diagnosis.  In his opinion, 
the frostbite would never go away.  As for the trench foot, 
he noticed an inflammatory swelling in his lower legs and 
that the legs were fairly white and cool.  Purportedly in 
January 1947, he saw Dr. Conley at the VA about frostbite and 
trench foot.  He took an X-ray of the feet and said that he 
was looking for any problem with the blood vessels.  He 
agreed with Dr. Goodman's diagnosis.  

He also submitted notes referring to the development of his 
claim in November and December, 1946.  According to a 
November 1946 note, he had been scheduled for a hearing on 
November 28, 1946, at which he was not allowed to present all 
of his testimony.  Purportedly on December 28, 1946, he was 
called by his DAV representative and told his claim had been 
denied, but he never received notice, and the notice is not 
in his claims file.  

In a decision dated in February 1993, the RO hearing officer 
reopened and granted the claim for service connection for 
residuals of frostbite.  The hearing officer found that the 
veteran's sworn testimony was corroborated by evidence 
developed immediately after service separation regarding 
findings reported by physicians who accorded him treatment 
for residuals of frostbite, the veteran had symptomatology 
directly attributable to frostbite shortly after service 
separation, the veteran asserted claim for same at the time 
of separation from World War II service, and recent advances 
in medical literature were of such nature as to permit 
favorable action upon the veteran's claim for service 
connection for residuals of frostbite.  As to recent medical 
literature, the hearing officer referred to a November 1992 
information letter from the Veterans Health and Research 
Service.  In addition, the RO hearing officer granted service 
connection for chronic axonal polyneuropathy.  It was stated 
that such was shown to be a residual disability of delayed 
origin upon review of the November 1992 information letter 
from the Veterans Health and Research Service.   This 
reportedly stated that peripheral neuropathy should be 
service-connected, absent intercurrent causality.  The 
hearing officer found that the veteran's neurological 
symptoms were primarily characterized by sensory deficits, 
complaints of burning pain consistent with residual 
disability resulting from neuropathy secondary to frostbite, 
and were not of such magnitude as to be associated with the 
genetically inherited form of chronic axonal neuropathy.  It 
was stated these symptoms overlap with other symptomatology 
as a residual of frostbite during World War II and should be 
so evaluated.  

The RO implemented this decision by rating action dated in 
February 1993, which established service connection for 
residuals of frostbite with axonal polyneuropathy and 
assigned a 30 percent evaluation, effective from May 23, 
1991.

The veteran appealed the effective date of the grant of 
service, connection, contending that the effective date 
should be February 22, 1947, the date of a "supplemental" 
record from the service department which he submitted in 
connection with his reopened claim.  Subsequently, he has 
contended that the effective date should be May 2, 1946.  

As noted above, in November 1995, the Board denied the 
veteran's claim for an earlier effective date for the award 
of service connection for residuals of frostbite with axonal 
polyneuropathy.  The veteran appealed to the Court, and a 
joint motion for remand was filed by the parties and granted 
by the Court in September 1996.  

Pursuant to the joint motion and Court order, the Board 
reviewed the veteran's contention that some of his service 
medical records are missing and that a "statement of medical 
history," dated February 22, 1947, was in the claims file 
all along, and not just since 1993.  The Board noted several 
discrepancies in the file, and pertinent records were 
referred to the VA Office of the Inspector General (IG), 
Director of Forensic Laboratory, for examination.  The IG 
provided a related report, in May 1997.

In this IG report, it was noted that in March 1991, the 
veteran informed his representative that Board personnel had 
given him a copy of VA Form 3101 "Request for Army 
Information," and another letter dated in August 1946.  In 
April 1993, he submitted a photocopy of the "Request for 
Army Information" that differs significantly from VA's 
original in the claims file.  Specifically, the information 
contained in the original request, which is filed in the 
claims folder, along with the carbon copy of that request, 
and identified as K-7 in the forensic report, was noted to 
have been typed with a different type font design than the 
typed information contained on the copy submitted by the 
veteran in 1993, identified as exhibit Q-1.  Additionally, 
exhibit Q-1 contained notations concerning treatment for 
frostbite and trench foot in service, which were not noted on 
the original exhibit K-7.  Further, the difference in quality 
of the copy on that document showed "clear evidence of an 
attempt to manipulate the document identified as Exhibit Q-
1."  It was explained that the quality of the copy would 
have been consistent throughout the document, had 
manipulation not been attempted.  

The file also contains a copy of a letter addressed to the 
veteran, dated 20 January 1947, which informed him that a 
statement of medical history was enclosed, and that if the 
statement was incomplete, some records were probably still 
pending receipt and that other records had been loaned to the 
VA.  It was noted that a AGRAC Form 1-313 was enclosed.  The 
AGRAC From 1-313 dated January 20, 1947, showed tonsillitis 
as the only medical treatment.  

An identical copy of this letter was subsequently received by 
the VA, with the exception of the date being 22 February 
1947.  In addition, a "Statement of Medical History," Form 
1-313, dated February 22, 1947, which received in May 1992.  
The original of this document is not of record.  

The "statement of medical history" dated in February 1947 
contained the notation that "Additional information received 
shows:  22-27 January 1945 frostbite, acute" and "18-23 
March 1945 trenchfoot, acute."  In his letter accompanying 
these documents, the veteran referred to the documents dated 
February 22, 1947, as "an update" showing the dates of 
hospitalization frostbite and trench foot.  

In comparing the report of medical history dated January 20, 
1947, with that dated February 22, 1947, the IG forensic 
report first noted that the copy of the earlier document was 
clear, and there was no difference in quality between the 
pre-printed information on the form and the typed entries.  
The type font design was the same throughout the document.  
The report dated in February 1947 was noted to have been 
altered when compared with the other document.  The 
additional information received which referred to frostbite 
was noted to have been typed using a different typewriter 
than the other entry, and was noted to be the same typewriter 
used to type in the date, as well as the same typewriter used 
in letters identified as Exhibits K-1 through K-6, which were 
typed letters signed with the veteran's name, and dated and 
received at VA from January 1992 to March 1995.  

The IG forensic report also included an analysis of the 
statements submitted over Dr. Shuman's signature, dated in 
February 1989, March 1989, and July 1989.  It was noted that 
the February and March 1989 statements had been typed using 
the same font design, while the July 1989 addendum to the 
February 1989 letter used a different font design.  The 
report also noted that information was not sufficient to 
analyze the handwritten letters dated from 1945 to 1947.  

In response to the IG forensic report, the veteran stated 
that he had been told, by R. Barker, an expert in typewriter 
repair for many years, that all typewriter keys used in World 
War II during the 1940s were mass-produced and were exactly 
the same, and were used in all typewriters in the Armed 
Forces.  He contended that, therefore, they all proceed the 
exact same letters when the keys were addressed.  He states 
that the only differences were the size, Pica or Elite, and 
that except for that, "no one" can tell what make of 
typewriter was used.  He also alleged that the forensic 
expert misused the word font.  

By way of support, he submitted a statement from Mr. Barker, 
which consisted of the same sentence and numbers typed out 
three different times using three different typewriters.  Mr. 
Barker also wrote that all type faces were Pica or Elite 
during the 1940s.  The statement from Mr. Barker did not 
include any conclusions as to whether or not all typewriter 
keys were exactly the same, nor did it refer to the proper 
usage of the word "font."  

In numerous written statements, and in testimony at a March 
2001 Board hearing, the veteran reiterated his assertions as 
to why an earlier effective date should be assigned for 
service connection for residuals of frostbite with axonal 
polyneuropathy.



B.  Analysis

The veteran contends that the effective date of the grant of 
service connection for residuals of frostbite with axonal 
polyneuropathy should be May 2, 1946, or February 22, 1947.  
The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year of separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. 5110 
(b)(1); 38 C.F.R. 3.400 (b)(2)(i).  If the grant is based on 
a claim which has been finally denied and subsequently 
reopened by the submission of new and material evidence, the 
effective date is the date of receipt of the new claim, or 
the day entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q), (r).  This applies even where the claim is filed 
within one year of service, if the claim is denied, but 
subsequently reopened and allowed.  Wright v. Gober, 10 Vet. 
App. 343 (1997).  Moreover, if there is a prior final 
decision, the effective date cannot be prior to that 
decision.  Lalonde v. West, 12 Vet. App. 377 (1999); Perry v. 
West, 12 Vet. App. 365 (1999).

The effective date assigned in this case was May 23, 1991, 
the date the reopened claim was received, which eventually 
resulted in the allowance of his claim, on the basis of new 
and material evidence.  

In the joint motion for remand filed by the parties to the 
appeal in September 1996, the parties directed that the Board 
address several factors in connection with this issue.  The 
parties asserted that the Board had not adequately addressed 
the veteran's contention that a "statement of medical 
history," dated on February 22, 1947, had been in his claims 
file "all along"; that the Board had not considered the 
application of 38 C.F.R. § 3.156(c), concerning the treatment 
of new and material evidence in the form of a supplemental 
report from the service department; and that it was not clear 
that rating actions entered in March 1946 and March 1947, 
denying service connection for trench foot, were subsumed by 
the Board denial in February 1991.  In this regard, it was 
pointed out that the February 1991 Board decision had not 
considered whether the earlier rating decisions were clearly 
and unmistakably erroneous.  It was also suggested that the 
claim pertaining to frostbite was an "entirely different" 
claim than for trench foot, and thus a new claim rather than 
a reopened claim.  

With respect to the the purported supplemental report from 
the service department, dated February 22, 1947, where new 
and material evidence consists of a supplemental report from 
the service department, received before or after the decision 
has become final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the VA.  38 C.F.R. § 3.156(c).  The effective 
date of a grant of service connection based on new and 
material evidence consisting of service department records is 
the date to agree with evaluation (since it is considered 
these records were lost or mislaid) or date of receipt of 
claim on which prior evaluation was made, whichever is later.  
38 C.F.R. § 3.400(q)(2).  

However, the supplemental records claimed by the veteran to 
constitute new and material evidence have been found by a 
forensic examination to have been altered.  In addition, 
these alterations were made using the same typewriter that 
the veteran used to type several items of correspondence 
dated from 1992 to 1995.  The veteran has disputed the 
findings of the forensic expert, stating that all typewriter 
keys used in World War II during the 1940s were exactly the 
same, the only difference being the size of the type, Pica or 
Elite.  However, the statement submitted by Mr. Barker, 
consisting of the same sentence and numbers typed out three 
different times using three different typewriters, did not 
include any conclusions as to whether or not all typewriter 
keys were exactly the same.  

Moreover, a cursory visual examination of these samples 
discloses slight differences between the types, particularly 
evident in the numbers, with 7's and 4's being more obvious 
examples, thus contradicting the veteran's claim that all 
typewriter keys from that time period were exactly the same.  
Given these factors, the Board accepts the findings of the 
forensic expert; therefore, there is no supplemental evidence 
from the service department concerning frostbite or trench 
foot.  

The veteran has persisted in his assertions that the 
"supplemental" record dated February 22, 1947, and 
associated documents, are authentic.  As noted above, he 
asserts that according to his own expert, the forensic expert 
was wrong.  He also contends that the records dated January 
20, 1947 were altered, apparently by VA personnel, and that 
many relevant records were removed from the file.  In 
addition, in the joint motion, the Board was directed to 
consider the ramifications of the February 22, 1947 report.  
As noted above, we find that this document is not a genuine 
service department document.  

However, in view of the persistence of the veteran's 
allegations on this matter, the Board also observes that a 
purported February 1947 service department record, listing 
frostbite, acute, and trench foot, acute, during service, 
would not, in the face of the separation examination, and the 
VA examination in October 1946, have necessarily resulted in 
a change in outcome.  In this regard, the initial denials of 
service connection in 1946 and 1947 were explicitly based on 
the absence of any current residuals of trench foot, which 
would not have been changed by a medical record showing acute 
frostbite and trench foot in service.  

Moreover, the eventual grant of service connection was based 
on the veteran's sworn testimony in January 1993, his notes 
regarding findings reported by physicians who reportedly 
accorded him treatment for residuals of frostbite immediately 
after service, the fact that he had filed a claim for 
frostbite at the time of separation from World War II 
service, and recent advances in medical literature.  In 
addition, the hearing officer found that the chronic axonal 
polyneuropathy complained of by the veteran was shown to be a 
residual disability of delayed origin upon review of a 
medical information letter from the Veterans Health and 
Research Service, dated in November 1992.  The hearing 
officer did not base the grant of service connection on the 
purported "supplemental" record.  Since none of the 
evidence relied upon to reopen and grant the claim was 
alleged supplemental evidence from the service department, 
38 C.F.R. § 3.156(c) is not for application.  

In addressing whether the February 1991 decision subsumed the 
1946 and 1947 rating decisions, the Federal Circuit Court has 
held that Title 38 precludes an RO from revising a Board 
decision, and, therefore, forbids a collateral review by an 
RO of an earlier RO decision on a claim already disallowed in 
a Board decision.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Additionally, when a Board decision subsumes an 
unappealed RO determination, the veteran may not collaterally 
attack the Board decision by challenging the original RO 
determination as containing CUE.  Dittrich v. West, 163 F.3d 
1349, 1353 (Fed. Cir. 1994).  The proper course is to file a 
motion to the Board alleging CUE in the Board decision.  Id.  

In this case, it is argued that because the February 1991 
Board decision did not explicitly consider the issue of CUE 
in the 1946 and 1947 rating decisions, the Board decision did 
not subsume the rating decisions as to that issue.  See Brown 
v. West, 203 F.3d 1378 (Fed. Cir. 2000).  However, in this 
case, as in Dittrich, the Board considered the entirety of 
the evidence before the RO at the time of the earlier 
determinations, in addition to new and material evidence, in 
rejecting the veteran's claim for service connection in 
February 1991.  See Dittrich, at 1353.  Thus, by upholding 
those decisions, the Board implicitly found no CUE in the 
prior determinations.  Consequently, to permit the RO to 
review the 1946 and 1947 decisions would constitute a 
collateral review of the February 1991 Board decision, which 
violates the principles of finality set forth in 38 U.S.C.A. 
§  7104(b).  Id; see also Brown.  

With respect to the argument that the claim pertaining to 
frostbite was an "entirely different" claim than the claim 
for trench foot, this matter is addressed in the separate 
decision on the motion to reverse the February 1991 Board 
decision on the basis of CUE (such CUE motion was denied).  
However, the Board notes that if the claim pertaining to 
frostbite is considered to be an "entirely different" 
claim, a claim specifically for frostbite residuals was first 
filed in January 1989, and was denied by the Board in 
February 1991; thus, the effective date would still be in May 
1991, when the reopened claim was filed.  Moreover, if the 
claim was considered to have been a "new claim," initially 
filed in January 1989, under no circumstances could an 
effective date earlier than January 1989 be assigned.  (But 
even an effective date in January 1989 is not possible, given 
the finality of the February 1991 Board decision which denied 
the claim for service connection.)  The veteran has also 
drawn attention to the hearing officer's decision, in which 
the fact that a claim had been filed immediately after 
service was used in support of the allowance, as 
contemporaneous corroboration of pertinent complaints.  This 
justification would not have been available to the hearing 
officer, if the claim pertaining to frostbite was an 
"entirely new" claim.

Consequently, entitlement to an effective date earlier than 
May 23, 1991, the date of receipt of the reopened claim, has 
not been established.  In reaching this determination, the 
Board has considered the doctrine of reasonable doubt; 
however, there is not an approximate balance of positive and 
negative evidence as to any material evidence; therefore, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


III.  SERVICE CONNECTION-ERECTILE DYSFUNCTION

A. Background

Service medical records do not contain any reference to 
erectile dysfunction.

VA treatment records show that in January and February 1996, 
the veteran complained of impotence since 1987 or 1988.  An 
evaluation of this complaint in June 1996 noted that the 
veteran complained of a lack of erections, orgasm, and 
ejaculation.  He had no significant voiding problems.  
Physical examination of the penis, testes and prostate was 
normal.  

In October 1997, I. Goldstein, M.D., provided a letter 
summarizing an evaluation of the veteran in August 1997 for 
erectile dysfunction.  Initial evaluation disclosed 
Peyronie's disease.  Neurological testing disclosed 
abnormalities consistent with the presence of nerve damage in 
the sensory component of the dorsal nerve.  The latest test, 
intracavernosal injection, was consistent with vascular 
abnormalities unrelated to nerve problems.  His erection 
problems were described as complicated, with an element of 
Peyronie's disease, an element of vascular damage and an 
element of nerve damage.  

An office note from C. D. Gluck, M.D., dated in November 2000 
reported the veteran's chief complaints to be benign 
prostatic hypertrophy and erectile dysfunction.  The organic 
erectile dysfunction was noted to be likely secondary to 
vascular considerations.  

A VA examination for compensation purposes was performed in 
January 2001.  It was noted that the veteran was exposed to 
frostbite conditions in service, and that since that time, he 
had had a diagnosis of axonal polyneuropathy.  At age 62, he 
suddenly had onset of erectile impotence.  Yohimbine, Muse, 
and Erect-Aid had been of no assistance. The examination was 
normal.  The examiner noted that it was "just as likely as 
not" that the veteran's polyneuropathy was a factor in the 
causation of his impotence beginning at age 62.

In written statements and in testimony at his March 2001 
Board hearing, the veteran has asserted that he has impotence 
due to his service-connected residuals of frostbite with 
axonal polyneuropathy.

B.  Analysis

The veteran contends that he developed impotence due to the 
polyneuropathy for which he is service-connected, as a 
residual of frostbite.  Service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In addition, secondary service connection may be 
given for a disability which is proximately due to or the 
result of a service-connected disorder.  38 C.F.R. § 3.310.  

In this case, the medical evidence shows the veteran's 
erectile dysfunction to be multifactorial.  At the 2001 VA 
examination, the doctor opined that polyneuropathy "at least 
as likely as not" was a causal component.  The Board finds 
the evidence to be in equipoise, and, with resolution of all 
reasonable doubt in the veteran's favor, it is found that 
erectile dysfunction is proximately due to or the result of 
service-connected residuals of frostbite with axonal 
polyneuropathy.  Hence, secondary service connection for 
erectile dysfunction is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

Entitlement to an effective date earlier than May 23, 1991, 
for the grant of service connection for residuals of 
frostbite with axonal polyneuropathy, is denied.

Secondary service connection for erectile dysfunction is 
granted.



		
L. W. TOBIN
Member, Board of Veterans' Appeals



 



